Citation Nr: 1820638	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-10 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 10 percent for a skin disorder, currently rated as tinea versicolor.

3.  Entitlement to a rating in excess of 10 percent for service-related scars.

4.  Entitlement to a rating in excess of 40 percent for genitourinary residuals of prostate cancer.

5.  Entitlement to a rating in excess of 40 percent for left leg lymphedema associated with prostate cancer.

6.  Entitlement to a rating in excess of 40 percent for right leg lymphedema associated with prostate cancer.

7.  Entitlement to a rating in excess of 30 percent for adjustment disorder with mixed anxiety and depressed mood.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1968 to December 1969, including combat service in the Republic of Vietnam.  Among his many decorations is the Combat Infantryman Badge.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  This appeal was remanded by the Board in September 2016 that decision is INCORPORATED by reference, as this claim is being remanded to comply with the earlier decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Veteran contends that his service-connected psychiatric symptoms, skin disorder, scars, genitourinary symptoms, and bilateral leg lymphedema have all worsened since he last underwent VA examinations, in November 2011 and October 2012.  In September 2016, the Board instructed the AOJ to afford the Veteran updated VA examinations.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The requested examinations appear to have been scheduled in March 2017.  However, in May 2017, a Compensation and Pension note reflects that the examinations were cancelled because the AOJ was "unable to contact" the Veteran.  No further explanation was provided, and there is no documentation in the record of any specific attempts to contact the Veteran.  The Board notes that the Commonwealth of Puerto Rico sustained severe damage when Hurricanes Irma and Maria hit the island in the fall of 2017; the AOJ has not received any communications from the Veteran since that time.

It is well established that VA's duty to assist includes the provision of an adequate examination when additional medical evidence is needed to substantiate a claim on appeal.  See 38 U.S.C. § 5103A (d); McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  In light of the lack of documentation regarding the scheduling of the examinations in this case, the Board finds that VA is obligated to attempt to reschedule the examinations in compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  In doing so, all attempts to contact the Veteran and inform him of the scheduled examinations should be documented in the record.  Notably, the Disabled American Veterans (DAV) represents the Veteran.  If the Veteran cannot be reached, the DAV should be contacted to assist with contacting the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA medical records pertaining to the Veteran for the period from January 2017 to the present.

2.  After updated VA records have been obtained, schedule the Veteran for a VA examination to determine the nature and severity of his skin disorder, currently rated as tinea versicolor.  The examiner should review the claims file.

After examining the Veteran and conducting any studies and/or tests deemed necessary, the examiner should fully describe all symptomatology and functional deficits associated with this condition.  After noting any current disorders, the examiner should specifically discuss the Veteran's in-service diagnoses of lichen chronicus and psoriasis and clarify whether these diagnoses persist.  The examiner should, attempt to differentiate between symptoms attributable to each condition.  (Specifically distinguish, if possible, which symptoms are attributable to service, which are not, and which overlap).

In describing the Veteran's skin disorder, the description should include, based on 38 C.F.R. § 4.118, DC 7806, what percentage of the body is covered by tinea versicolor, and any other skin disorder identified as service related or indistinguishable from the service-connected disability.  The examiner should determine whether the Veteran utilizes topical therapy "and/or" systemic therapy (such as corticosteroids or other immunosuppressive drugs) to treat his service-connected skin disorder/s, providing the duration of the therapy the Veteran has been treating the disorder/s (constant or near constant, not constantly as well as during the past 12 months, six weeks or more, or less than six weeks).

THE VETERAN SHOULD BE INFORMED OF HIS SCHEDULED EXAMINATION BY ALL AVAILABLE AVENUES, INCLUDING BY TELEPHONE AND/OR LETTER.  IF THE AOJ IS UNABLE TO CONTACT THE VETERAN DIRECTLY, THE VETERAN'S REPRESENTATIVE, DAV, SHOULD BE CONTACTED.  THE AOJ IS ASKED TO DOCUMENT AND INCLUDE IN THE RECORD ALL EFFORTS TAKEN TO ACCOMPLISH THE SCHEDULING OF THIS EXAMINATION.

3.  Schedule the Veteran for a VA examination to determine the nature and severity of his service-related scars.  The examiner should review the claims file.  After examining the Veteran and conducting any studies and/or tests deemed necessary, the examiner should fully describe all symptomatology and functional deficits associated with scars resulting from the Veteran's service-connected disabilities, to include abdominal scarring due to his prostatectomy and right scapular scars.  In describing the Veteran's scars, it should be in compliance with 38 C.F.R. § 4.118, DCs 7801-7805.

THE VETERAN SHOULD BE INFORMED OF HIS SCHEDULED EXAMINATION BY ALL AVAILABLE AVENUES, INCLUDING BY TELEPHONE AND/OR LETTER.  IF THE AOJ IS UNABLE TO CONTACT THE VETERAN DIRECTLY, THE VETERAN'S REPRESENTATIVE, DAV, SHOULD BE CONTACTED.  THE AOJ IS ASKED TO DOCUMENT AND INCLUDE IN THE RECORD ALL EFFORTS TAKEN TO ACCOMPLISH THE SCHEDULING OF THIS EXAMINATION.

4.  Schedule the Veteran for a VA examination to determine the nature and severity of any genitourinary symptoms, to include urinary incontinence, associated with his prostate cancer.  See 38 C.F.R. § 4.115b.  The examiner should review the claims file.  After examining the Veteran and conducting any studies and/or tests deemed necessary, the examiner should fully describe all symptomatology and functional deficits associated with the Veteran's prostate cancer.  The examiner should specifically discuss the Veteran's October 2012 treatment for renal colic, ureterolithiasis, pyuria, and microhematuria.

THE VETERAN SHOULD BE INFORMED OF HIS SCHEDULED EXAMINATION BY ALL AVAILABLE AVENUES, INCLUDING BY TELEPHONE AND/OR LETTER.  IF THE AOJ IS UNABLE TO CONTACT THE VETERAN DIRECTLY, THE VETERAN'S REPRESENTATIVE, DAV, SHOULD BE CONTACTED.  THE AOJ IS ASKED TO DOCUMENT AND INCLUDE IN THE RECORD ALL EFFORTS TAKEN TO ACCOMPLISH THE SCHEDULING OF THIS EXAMINATION.

5.  Schedule the Veteran for a VA examination to determine the nature and severity of his bilateral lower extremity lymphedema.  The examiner should review the claims file.  After examining the Veteran and conducting any studies and/or tests deemed necessary, the examiner should fully describe all symptomatology and functional deficits associated with this condition.  The examiner should specifically attempt to document the Veteran's brachial index.

THE VETERAN SHOULD BE INFORMED OF HIS SCHEDULED EXAMINATION BY ALL AVAILABLE AVENUES, INCLUDING BY TELEPHONE AND/OR LETTER.  IF THE AOJ IS UNABLE TO CONTACT THE VETERAN DIRECTLY, THE VETERAN'S REPRESENTATIVE, DAV, SHOULD BE CONTACTED.  THE AOJ IS ASKED TO DOCUMENT AND INCLUDE IN THE RECORD ALL EFFORTS TAKEN TO ACCOMPLISH THE SCHEDULING OF THIS EXAMINATION.

6.  Schedule the Veteran for a VA examination to determine the nature and severity of his acquired psychiatric disorder.  The examiner should review the claims file.  After examining the Veteran and conducting any studies and/or tests deemed necessary, the examiner should fully describe all symptomatology and functional deficits associated with this condition.  The examiner is also asked to opine as to whether the Veteran has a diagnosis of PTSD that conforms to the DSM-5.

THE VETERAN SHOULD BE INFORMED OF HIS SCHEDULED EXAMINATION BY ALL AVAILABLE AVENUES, INCLUDING BY TELEPHONE AND/OR LETTER.  IF THE AOJ IS UNABLE TO CONTACT THE VETERAN DIRECTLY, THE VETERAN'S REPRESENTATIVE, DAV, SHOULD BE CONTACTED.  THE AOJ IS ASKED TO DOCUMENT AND INCLUDE IN THE RECORD ALL EFFORTS TAKEN TO ACCOMPLISH THE SCHEDULING OF THIS EXAMINATION.

7.  THE AOJ MUST REVIEW THE CLAIMS FILE AND ENSURE THAT THE FOREGOING DEVELOPMENT ACTION HAS BEEN COMPLETED IN FULL.  IF ANY DEVELOPMENT IS INCOMPLETE, APPROPRIATE CORRECTIVE ACTION MUST BE IMPLEMENTED.  IF ANY REPORT DOES NOT INCLUDE ADEQUATE RESPONSES TO THE SPECIFIC OPINIONS REQUESTED, IT MUST BE RETURNED TO THE PROVIDING EXAMINER FOR CORRECTIVE ACTION.

8.  After completing all indicated development, readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


	(CONTINUED ON NEXT PAGE)







_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

